
	

115 SRES 487 IS: Affirming a commitment to elevate the voices, leadership, and needs of historically and currently disenfranchised and underserved communities in the effort to end sexual violence and support all survivors of sexual violence, including immigrant survivors, survivors with disabilities, survivors of color, American Indian or Alaska Native survivors, survivors of child sexual abuse, queer and intersex survivors, and lesbian, gay, bisexual, and transgender survivors. 
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 487
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Booker (for himself, Ms. Cortez Masto, Ms. Baldwin, and Ms. Harris) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Affirming a commitment to elevate the voices, leadership, and needs of historically and currently
			 disenfranchised and underserved communities in the effort to end sexual
			 violence and support all survivors of sexual violence, including immigrant
			 survivors, survivors with disabilities, survivors of color, American
			 Indian or Alaska Native survivors, survivors of child sexual abuse, queer
			 and intersex survivors, and lesbian, gay, bisexual, and transgender
			 survivors. 
	
	
 Whereas sexual violence is a tool of oppression and a form of discrimination that can deprive individuals of equal access to educational opportunities;
 Whereas discrimination on the basis of sex includes discrimination on the basis of sexual orientation, gender identity, sex stereotypes, pregnancy, termination of pregnancy, childbirth, and related medical conditions;
 Whereas the 2015 United States Transgender Survey found that— (1)47 percent of transgender people are sexually assaulted; and
 (2)among transgender people of color, 65 percent of Native Americans, 59 percent of multiracial people, 58 percent of Middle Eastern people, and 53 percent of African Americans are likely to have been sexually assaulted;
 Whereas the 2010 Centers for Disease Control National Intimate Partner and Sexual Violence Survey found that—
 (1)44 percent of lesbians and 61 percent of bisexual women experience rape, physical violence, or stalking by an intimate partner, compared to 35 percent of heterosexual women; and
 (2)40 percent of gay men and 47 percent of bisexual men have experienced sexual violence other than rape, compared to 21 percent of heterosexual men;
 Whereas the National Women’s Law Center 2017 Let Her Learn Survey found that 38 percent of lesbian, gay, bisexual, or transgender teen girls reported experiencing sexual violence compared to 21 percent of all girls;
 Whereas data reveals that people with disabilities are at an increased risk of being sexually assaulted;
 Whereas according to End Rape on Campus, children with disabilities are 2.9 times more likely than children without disabilities to be sexually abused;
 Whereas according to the Vera Institute of Justice, 83 percent of women and 32 percent of men with cognitive disabilities reported being victims of sexual assault;
 Whereas women of all races and ethnicities face some risk of sexual assault, and according to the 2010 Centers for Disease Control National Intimate Partner and Sexual Violence Survey, 33 percent of multiracial non-Hispanic women, nearly 27 percent of indigenous women, 22 percent of Black women, nearly 19 percent of White non-Hispanic women, more than 14 percent of Hispanic women, and 7 percent of Asian American and Pacific Islander women in the United States have experienced rape;
 Whereas according to a research report by the National Institute of Justice, 56.1 percent of American Indian and Alaska Native women have experienced sexual violence;
 Whereas sexual violence also affects adolescent girls, and according to the National Women’s Law Center 2017 Let Her Learn Survey, 1 in 5 girls aged 14 to 18 has been kissed or touched without consent, including 24 percent of Latina girls, 23 percent of Native American girls, and 22 percent of Black girls;
 Whereas studies show that sexual violence is an underreported crime, indicating that the rates of sexual violence may be even higher than these estimates;
 Whereas too many survivors from historically and currently disenfranchised and underserved communities are ignored, blamed, and cast aside when seeking support after experiencing a form of sexual violence;
 Whereas, according to the Department of Justice, 31 percent of young women in the juvenile justice system have been sexually abused;
 Whereas youth of color, youth with disabilities, and youth who identify as lesbian, gay, bisexual, transgender, or gender non-conforming are overrepresented in the child welfare system;
 Whereas, according to the GLSEN 2016 report entitled From Teasing to Torment: School Climate Revisited— (1)59.6 percent of lesbian, gay, bisexual, trans­gen­der, and queer (referred to in this preamble as LGBTQ) secondary students have been sexually harassed at school and are more likely to experience sexual harassment than non-LGBTQ students; and
 (2)students with nontraditional gender expression are more likely to experience sexual harassment than students with traditional gender expression;
 Whereas high-quality, medically accurate, and LGBTQ-affirming sex education is critical in the effort to eliminate sexual violence by teaching young people about sexual assault, harassment, and affirmative consent;
 Whereas less than 40 percent of all high schools and only 14 percent of middle schools in the United States teach all of the topics identified by the Centers for Disease Control and Prevention as important sexual health education topics;
 Whereas, according to the Rape, Abuse & Incest National Network, there is an increased likelihood that an individual will suffer from suicidal or depressive thoughts after experiencing sexual violence;
 Whereas, at a time of prioritized mass detention and deportation and the rescinding of the Deferred Action for Childhood Arrivals Program, it is less safe for immigrants to report sexual violence;
 Whereas a history of systemic inequality and discrimination as well as incomplete solutions has resulted in a lack of resources to meet the needs of diverse survivor populations;
 Whereas according to the National Alliance to End Sexual Violence— (1)there is a lack of resources for sexual violence prevention for youth;
 (2)many rape crisis centers have waiting lists for prevention programs; and (3)more investment is needed in the Rape Prevention and Education Program;
 Whereas April is National Sexual Assault Awareness Month; Whereas sexual violence will only end if survivors of color, lesbian, gay, bisexual and transgender survivors, survivors with disabilities, and immigrant survivors are respected and supported;
 Whereas current support systems mandated by Federal law for survivors of sexual violence are neither comprehensive nor fully representative of the vast and pervasive elements within rape culture; and
 Whereas Congress is working to confront pervasive sexual violence in the workplace, in schools, and in every area of life: Now, therefore, be it
		
	
 That the Senate— (1)affirms a commitment to elevate the voices, leadership, and needs of historically and currently disenfranchised and underserved communities in the effort to end sexual violence and support all survivors of sexual violence, including immigrant survivors, survivors with disabilities, survivors of color, American Indian or Alaska Native survivors, survivors of child sexual abuse, queer and intersex survivors, and lesbian, gay, bisexual, and transgender survivors;
 (2)supports efforts to raise awareness of the history of sexual violence prevention programs; (3)calls upon this Chamber to—
 (A)give priority to the needs of survivors of sexual violence and demonstrate proactive leadership in the effort to end sexual violence; and
 (B)reject rollbacks of protections against harassment under— (i)title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), which prohibits discrimination in education programs based on race, color, or national origin;
 (ii)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), which prohibits discrimination in employment based on race, color, national origin, sex (including sexual orientation and gender identity), or religion;
 (iii)title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), which prohibits discrimination in education programs based on sex, including sexual orientation and gender identity;
 (iv)titles I and II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.), which prohibit discrimination based on disability in employment and public schools, respectively; and
 (v)section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), which prohibits discrimination based on disability in education programs;
 (4)affirms that— (A)title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), title II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) intersect; and
 (B)to address sexual violence in an educational setting, these comprehensive civil rights laws must be viewed as intersecting and pertaining to both sexual violence and educational access;
 (5)affirms the pursuit of legislative solutions that— (A)address the unique needs and experiences of survivors of sexual violence from historically and currently disenfranchised and underserved communities;
 (B)allocate resources based on the needs and vulnerability of diverse survivor populations; and (C)allocate resources for disaggregated research initiatives that shed light on the disproportionate levels of sexual violence and the impact of sexual violence on diverse survivor populations; and
 (6)calls upon the executive branch to faithfully and robustly enforce laws that protect survivors of sexual violence and communities at higher risk of sexual violence from harassment, discrimination, and mistreatment.
